EXHIBIT 10.12

 

TERMINATION AND RELEASE AGREEMENT

 

This Termination and Release Agreement (this “Agreement”) is entered into as of
July 15, 2003 by and among Richard P. Meduski (the “Executive”), Connecticut
Bancshares, Inc., a Delaware corporation (“Connecticut Bancshares”), The Savings
Bank of Manchester, a Connecticut savings bank and a wholly-owned subsidiary of
Connecticut Bancshares (“Manchester”), and The New Haven Savings Bank, a
Connecticut mutual savings bank (“New Haven”).

 

RECITALS

 

WHEREAS, New Haven, Connecticut Bancshares and Manchester have entered into an
Agreement and Plan of Merger, dated as of July 15, 2003 (the “Merger
Agreement”); and

 

WHEREAS, Section 7.6.5 of the Merger Agreement provides that New Haven,
Connecticut Bancshares, Manchester and the Executive shall enter into this
Agreement which shall terminate (1) the Employment Agreement between the
Executive, Connecticut Bancshares and Manchester dated March 1, 2000 (the “Bank
Employment Agreement”), (2) the Employment Agreement between the Executive and
Connecticut Bancshares dated March 1, 2000 (the “Company Employment Agreement”),
(3) the Manchester Supplemental Executive Retirement Plan, as amended and
restated and dated January 1, 2000 (the “SERP”), and (4) the Supplemental
Retirement Benefit Agreement between Manchester and the Executive dated
September 9, 1997, as amended on October 21, 2002 (the “Supplemental
Agreement”), as of the Effective Date of the Merger, and in lieu of any rights
and payments under the Bank Employment Agreement, the Company Employment
Agreement, the SERP and the Supplemental Agreement, the Executive shall be
entitled to the rights and payments set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, Connecticut Bancshares, Manchester and New Haven agree as follows:

 

1. Certain Actions to Be Taken or Not Taken in 2003.

 

(a) The Executive hereby agrees to take the following actions between the date
hereof and December 31, 2003, it being the intention of the parties hereto that
all of such actions shall be fully effective and consummated no later than
December 31, 2003:

 

(i) exercise all vested non-qualified stock options granted to the Executive
under Connecticut Bancshares’ 2000 Stock-Based Incentive Plan (the “Incentive
Plan”), including non-qualified stock options scheduled to vest prior to
December 31, 2003;

 

(ii) both (A) exercise all vested incentive stock options granted to the
Executive under the Incentive Plan (including incentive stock options scheduled
to vest prior to December 31, 2003)

 

1



--------------------------------------------------------------------------------

and (B) effect a sale of the shares of Connecticut Bancshares’ common stock
acquired upon such exercise in a manner that will constitute a “disqualifying
disposition” of such shares for purposes of Section 421(b) of the Code; and

 

(iii) refrain from exercising any stock options granted to the Executive under
Connecticut Bancshares’ 2002 Equity Compensation Plan (the “Compensation Plan”).

 

(b) Connecticut Bancshares and Manchester agree to take such actions as may be
necessary or advisable by them in order to permit the Executive to take the
actions set forth in Section 1(a) above and have them be fully effective and
consummated no later than December 31, 2003, including without limitation
promptly processing all exercises of stock options by the Executive under the
Incentive Plan. Neither Connecticut Bancshares nor Manchester shall (i)
accelerated the vesting of any unvested restricted stock awards granted to the
Executive under the Incentive Plan or the Compensation Plan, or (ii) accelerate
payment of any cash bonus to which the Executive may be entitled to receive
pursuant to Manchester’s Bonus Plan for services rendered in 2003.

 

(c) The Executive may sell or otherwise dispose of shares acquired pursuant to
the exercise of options described in Section 1(a)(i) hereof without regard to
the restrictions set forth in the Voting Agreement of even date being entered
into between the Executive and New Haven.

 

2. Acknowledgement of Payment, Release and Waiver.

 

(a) On the Effective Date of the Merger, provided the Executive is still
employed by Manchester immediately prior to such date and has taken all of the
actions set forth in Section 1(a) hereof, Connecticut Bancshares and/or
Manchester shall pay to the Executive an amount equal to (i) three million two
hundred fifty six thousand two hundred thirty four dollars ($3,256,234.00),
subject to adjustment as set forth in Section 2(b) below (the “Maximum Amount”),
minus (ii) the Initial Present Value Amount (as defined in Section 3(c) below)
of the welfare benefits to be provided to the Executive pursuant to Section 3(a)
below, with applicable withholding taxes to be subtracted from the amount
payable to the Executive. In consideration of such payment and the other
provisions of this Agreement, the Executive, Connecticut Bancshares, Manchester
and New Haven hereby agree that, except as provided in Section 7 below, the Bank
Employment Agreement, the Company Employment Agreement, the SERP and the
Supplemental Agreement shall be terminated without any further action of any
parties hereto, effective immediately prior to the Effective Date of the Merger.

 

(b) If the payment pursuant to Section 2(a) hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from Connecticut Bancshares, Manchester or New Haven (but excluding amounts
payable pursuant to the Noncompetition Agreement of even date being entered into
between New Haven and the Executive), would constitute a “parachute payment”
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), including but not limited to the parachute payments associated with the
accelerated vesting of stock options and restricted stock awards, then the
amount payable by Connecticut Bancshares and/or Manchester pursuant to Section
2(a) hereof

 

2



--------------------------------------------------------------------------------

shall be reduced by the amount which is the minimum necessary to result in no
portion of the payment payable by Connecticut Bancshares and/or Manchester under
Section 2(a) being non-deductible to Connecticut Bancshares and/or Manchester
(or any successors thereto) pursuant to Section 280G of the Code and subject to
the excise tax imposed under Section 4999 of the Code. The parties hereto agree
that the present value of the payments and benefits payable pursuant to this
Agreement to the Executive upon termination of the Executive’s employment
pursuant to Section 2(a) shall not exceed three times the Executive’s “base
amount,” as that term is defined in Section 280G(b)(3) of the Code, less one
dollar. The determination of any reduction in the payment to be made pursuant to
Section 2(a) shall be based upon an analysis prepared by Elias, Matz, Tiernan &
Herrick L.L.P. (“EMTH”) and paid for by New Haven. EMTH shall provide its
analysis no later than five (5) days prior to the Effective Date of the Merger,
and may use such actuaries as it may deem necessary or advisable for the
purpose.

 

(c) On the Effective Date of the Merger, Connecticut Bancshares and/or
Manchester shall pay to the Executive a lump sum cash amount equal to his vested
benefit under the SERP and his vested benefit under the Supplemental Agreement,
provided that none of such amount is deemed to be a parachute payment under
Section 280G of the Code.

 

3. Payment of Welfare Benefits.

 

(a) For a period of thirty-six (36) full calendar months following the Effective
Date of the Merger, New Haven agrees to cause to be continued life, health,
dental and disability coverage pursuant to the policies offered to its employees
for the Executive and any of his dependents covered by Connecticut Bancshares or
Manchester immediately prior to the Effective Date of the Merger, except as set
forth in Section 3(b) below. During such thirty-six (36) full calendar month
period, the Executive shall continue to be responsible for paying the employee
share of any premiums, copayments or deductibles. In the event the Executive’s
participation in any such plan or program is barred, New Haven shall arrange to
provide the Executive and his dependents with benefits substantially similar to
those which the Executive and his dependents would otherwise have received under
such plans and programs from which their continued participation is barred or
provide their economic equivalent.

 

(b) In lieu of receiving one or more of the coverages specified in Section 3(a)
above, the Executive may elect to receive a cash payment equal to the present
value of the cost to New Haven of providing such coverage, in which event (i)
Section 3(a) shall no longer require such coverage to be provided by New Haven,
(ii) the cash payment in lieu of such coverage shall be included in the amount
set forth in Section 2(a)(i) hereof, and (iii) the present value of such
coverage shall not be included in the deduction specified in Section 2(a)(ii)
hereof. If the Executive desires to receive a cash payment in lieu of receiving
one or more of the coverages specified in Section 3(a) above, the Executive
shall give written notice of such election to New Haven on or before December
31, 2003.

 

(c) The value of the benefits to be provided by New Haven pursuant to Section
3(a) above shall be discounted to present value in accordance with Section 280G
of the Code, and an amount equal to 33% of such present value shall be added to
the present value amount to cover

 

3



--------------------------------------------------------------------------------

anticipated premium increases over the 36 month period specified in Section 3(a)
above. The present value calculations shall be based on the discount rates
published by the Internal Revenue Service for the month in which the Effective
Date of the Merger occurs. The aggregate present value of the coverages actually
provided by New Haven pursuant to Section 3(a) hereof (excluding those
coverages, if any, which the Executive has elected to receive a cash payment in
lieu of such coverage), as determined as of the Effective Date of the Merger and
as increased by the 33% factor set forth in the first sentence of this Section
3(c), is referred to herein as the “Initial Present Value Amount.”

 

(d) In the event the costs to New Haven of providing the benefits set forth in
Section 3(a) (excluding those coverages, if any, which the Executive has elected
to receive a cash payment in lieu of such coverage) increase due to increases in
premiums or otherwise and the effect of such increase is to increase the present
value of the benefits provided by New Haven above the Initial Present Value
Amount (the “Adjusted Present Value Amount”), then the Executive shall elect to
either reduce one or more of his insurance coverages or pay a higher share of
the total premium cost so that the Adjusted Present Value Amount does not exceed
the Initial Present Value Amount.

 

4. Amendments to the Employment Agreements. Each of Section 5(c) of the Bank
Employment Agreement and Section 5(c) of the Company Employment Agreement is
hereby amended, effective as of the date of this Agreement, by revising the
second sentence of such section to read in its entirety as follows:

 

“In determining Executive’s average annual compensation, annual compensation
shall include Base Salary and any other taxable income, including but not
limited to amounts related to the granting, vesting or exercise of restricted
stock or stock option awards, commissions, bonuses, pension, profit sharing and
employee stock ownership plan contributions or benefits (whether pursuant to a
tax-qualified plan or a deferred compensation arrangement and whether or not
taxable), severance payments, retirement benefits, director or committee fees
and fringe benefits paid or to be paid to Executive or paid for Executive’s
benefit during any such year, except that compensation in 2003 shall not include
amounts related to (1) any granting or vesting of restricted stock awards after
October 31, 2003, (2) the granting, vesting or exercise of stock options, (3)
the income resulting from the disqualifying disposition of shares received upon
the exercise of incentive stock options, (4) any payment to the Executive in
2003 of a bonus for services rendered in 2003, or (5) any other income (whether
taxable or not) not included in the amounts shown under “Severance Calculation”
on Exhibit 1 attached hereto.”

 

5. Amendments to the SERP. Section 4.01 of the SERP is hereby amended, effective
as of the date of this Agreement, by adding Section 4.01(c) at the end of such
Section to read in its entirety as follows:

 

  “(c) Notwithstanding the foregoing, the Supplemental ESOP Benefit shall
exclude compensation in 2003 related to (1) the granting or vesting of
restricted stock

 

4



--------------------------------------------------------------------------------

awards after October 31, 2003, (2) the granting, vesting or exercise of stock
options, (3) the income resulting from the disqualifying disposition of shares
received upon the exercise of incentive stock options, (4) any payment to the
Executive in 2003 of a bonus for services rendered in 2003, or (5) any other
income (whether taxable or not) not included in the amounts shown under
“Severance Calculation” on Exhibit 1 attached hereto.”

 

Section 4.03 of the SERP is hereby amended, effective as of the date of this
Agreement, by adding the following new paragraph at the end of such Section:

 

“Notwithstanding the foregoing, the Supplemental Pension Benefit shall exclude
compensation in 2003 related to (1) the granting or vesting of restricted stock
awards after October 31, 2003, (2) the granting, vesting or exercise of stock
options, (3) the income resulting from the disqualifying disposition of shares
received upon the exercise of incentive stock options, (4) any payment to the
Executive in 2003 of a bonus for services rendered in 2003, or (5) any other
income (whether taxable or not) not included in the amounts shown under
“Severance Calculation” on Exhibit 1 attached hereto. Consequently, the Change
in Control provisions under the First Amendment to the SERP, as signed on
October 21, 2002 and effective on January 1, 2002, shall be inapplicable in
2003.”

 

Section 4.04 of the SERP is hereby amended, effective as of the date of this
Agreement, by adding Section 4.04(c) at the end of such Section to read in its
entirety as follows:

 

  “(c) Notwithstanding the foregoing, the Supplemental Savings Benefit shall
exclude compensation in 2003 related to (1) the granting or vesting of
restricted stock awards after October 31, 2003, (2) the granting, vesting or
exercise of stock options, (3) the income resulting from the disqualifying
disposition of shares received upon the exercise of incentive stock options, (4)
any payment to the Executive in 2003 of a bonus for services rendered in 2003,
or (5) any other income (whether taxable or not) not included in the amounts
shown under “Severance Calculation” on Exhibit 1 attached hereto.”

 

6. Amendment to the Supplemental Agreement. Section 2 of the Supplemental
Agreement is hereby amended, effective as of the date of this Agreement, by
adding the following new paragraph at the end of such Section:

 

“Notwithstanding the foregoing, the amount of the supplemental pension benefit
shall exclude compensation in 2003 related to (1) the granting or vesting of
restricted stock awards after October 31, 2003, (2) the granting, vesting or
exercise of stock options, (3) the income resulting from the disqualifying
disposition of shares received upon the exercise of incentive stock options, (4)
any payment to the Executive in 2003 of a bonus for services rendered in 2003,
or (5) any other income (whether taxable or not) not included in the amounts
shown under “Severance Calculation” on Exhibit 1 attached hereto. Consequently,
the Change in Control provisions under the First Amendment to the Supplemental
Agreement, dated October 21, 2002, shall be inapplicable in 2003.”

 

5



--------------------------------------------------------------------------------

7. Releases.

 

(a) Upon payment of the amounts set forth in Sections 2(a) (as such amount may
be adjusted pursuant to Section 2(b) hereof) and Section 2(c) hereof, the
Executive, for himself and for his heirs, successors and assigns, does hereby
release completely and forever discharge Connecticut Bancshares, Manchester and
their successors from any obligation under the Bank Employment Agreement, the
Company Employment Agreement, the SERP and the Supplemental Agreement, provided
that, notwithstanding the foregoing, the Executive does not hereby release
Connecticut Bancshares, Manchester and their successors from any obligation to
the Executive under Sections 5(h), (i) and (j) of the Bank Employment Agreement
and the Company Employment Agreement with respect to payments by them to the
Executive (except as set forth in Section 2(b) hereof), which the parties hereto
agree shall remain in full force and effect. The obligations of New Haven to
provide benefits pursuant to Section 3 above shall continue for the period
specified therein.

 

(b) For and in consideration of the commitments made herein by the Executive,
each of Connecticut Bancshares and Manchester for itself, and for its successors
and assigns, does hereby release completely and forever discharge the Executive
and his heirs, successors and assigns, to the fullest extent permitted by
applicable law, from any obligation under the Bank Employment Agreement and the
Company Employment Agreement, provided that, notwithstanding the foregoing,
Connecticut Bancshares and Manchester (and their successors) do not hereby
release the Executive from any obligation under Sections 5(j), 9 and 10(b) of
the Bank Employment Agreement and the Company Employment Agreement.

 

8. General.

 

(a) Heirs, Successors and Assigns. The terms of this Agreement shall be binding
upon the parties hereto and their respective heirs, successors and assigns.

 

(b) Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral. The terms of this Agreement may be changed,
modified or discharged only by an instrument in writing signed by each of the
parties hereto.

 

(c) Governing Law. This Agreement shall be construed, enforced and interpreted
in accordance with and governed by the laws of the State of Connecticut, without
reference to its principles of conflicts of law, except to the extent that
federal law shall be deemed to preempt such state laws.

 

(d) Defined Terms. Any capitalized terms not defined in this Agreement shall
have as their meaning the definitions contained in the Merger Agreement.

 

6



--------------------------------------------------------------------------------

(e) Voluntary Action and Waiver. The Executive acknowledges that by his free and
voluntary act of signing below, the Executive agrees to all of the terms of this
Agreement and intends to be legally bound thereby. The Executive acknowledges
that he has been advised to consult with an attorney prior to executing this
Agreement.

 

9. Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason, this Agreement shall be deemed null and void.

 

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Connecticut Bancshares, Manchester and New Haven have each
caused this Agreement to be executed by their duly authorized officers, and the
Executive has signed this Agreement, effective as of the date first above
written.

 

WITNESS:

     EXECUTIVE:

/s/ Patricia McLaughlin

--------------------------------------------------------------------------------

    

/s/ Richard P. Meduski

--------------------------------------------------------------------------------

Name: Patricia McLaughlin

    

Name: Richard P. Meduski

Title:   President and Chief Executive Officer

ATTEST:

     CONNECTICUT BANCSHARES, INC.

/s/ Carole L. Yungk

--------------------------------------------------------------------------------

    

By:

 

/s/ Douglas Anderson

--------------------------------------------------------------------------------

Name: Carole L. Yungk

    

Name: Douglas Anderson

Title:   Executive Vice President

ATTEST:

     THE SAVINGS BANK OF MANCHESTER

/s/ Carole L. Yungk

--------------------------------------------------------------------------------

    

By:

 

/s/ Douglas Anderson

--------------------------------------------------------------------------------

Name: Carole L. Yungk

    

Name: Douglas Anderson

Title:   President

ATTEST:

     THE NEW HAVEN SAVINGS BANK

/s/ Wendy Diaz

--------------------------------------------------------------------------------

    

By:

 

/s/ Peyton R. Patterson

--------------------------------------------------------------------------------

Name: Wendy Diaz

    

Name: Peyton R. Patterson

Title:   Chairman, President and CEO

 

8